t c memo united_states tax_court bstate of evelyn m mcmorris deceased jerry d mcmorris personal representative petitioner v commissioner of internal revenue respondent docket no filed date kevin l brown and leslie r kehl for petitioner robert a varra for respondent memorandum opinion cohen chief_judge respondent determined a deficiency in the federal estate_tax of the estate of evelyn m mcmorris the estate in the amount of dollar_figure by amendment to the answer respondent asserts an increased deficiency in the amount of dollar_figure after concessions the issue for decision is whether the estate is entitled to deductions for the portion of a federal_income_tax liability to be refunded due to a reduction in reported income and the corresponding portion of a state_income_tax liability for which a refund has yet to be requested this case was submitted fully stipulated under rule unless otherwise indicated all section references are to the internal_revenue_code as in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure the stipulated facts are incorporated herein by this reference background evelyn m mcmorris decedent died on date a resident of colorado the personal representative decedent's son jerry d mcmorris jerry mcmorris was a resident of colorado at the time the petition was filed in this case donn d mcmorris decedent's husband mr mcmorris died on date on date decedent was declared incompetent due to irreversible advanced alzheimer's disease and jerry mcmorris was appointed as conservator for her estate in partial_distribution of decedent's interest in her husband's estate shares of stock in n w transport services inc nw were distributed to the estate of evelyn m mcmorris protected person on date decedent through jerry mcmorris as her conservator entered into an agreement with nw through jerry mcmorris as president to redeem the shares of nw stock in exchange for dollar_figure payable over months with interest pincite percent the federal estate_tax_return the estate_tax_return for decedent's_estate was filed on date the estate_tax_return reflected deductions for decedent's federal and colorado income_tax liabilities of dollar_figure and dollar_figure respectively decedent's federal_income_tax return for the federal_income_tax return was filed timely on or before date the federal_income_tax return reflected an income_tax_liability of dollar_figure which amount was paid with the return decedent's colorado income_tax return for also was filed timely on or before date and reflected an income_tax_liability of dollar_figure which was paid with the return a large part of the income reported on decedent's income_tax returns resulted from gains on the redemptions of nw stock that were passed through to decedent's income_tax returns from the fiduciary income_tax return for mr mcmorris's estate for the fiscal_year ended date the nw stock had been included on mr mcmorris' estate_tax_return at an appraised value of dollar_figure per share accordingly decedent's basis in the nw stock was determined using the value of dollar_figure per share and substantial gain resulted after examination of decedent's_estate tax_return respondent determined that the amounts allowable as deductions for decedent's federal and colorado income_tax liabilities were dollar_figure and dollar_figure respectively respondent issued a notice_of_deficiency on date petitioner does not contest these adjustments having conceded all issues raised in the notice_of_deficiency in date the parties in the case of estate of donn d mcmorris v commissioner docket no reached a basis for settlement that provided for an increase in the value of the nw stock included in mr mcmorris' estate to dollar_figure per share the increase in the value of the nw stock created a deficiency in the estate_taxes for mr mcmorris' estate the increase in value of the nw stock also increased decedent's basis in the nw stock thereby eliminating the income attributable to the redemptions of the nw stock a protective claim_for_refund relating to the fiduciary income_tax return of mr mcmorris' estate for the fiscal_year ended date had been filed on date on or about date an amended fiduciary income_tax return was filed on date an amended federal_income_tax return was filed for decedent claiming a refund of dollar_figure in settling the case of estate of donn d mcmorris v commissioner supra the parties and petitioner agreed that the overpayments of tax claimed on the amended fiduciary income_tax return and decedent's amended income_tax return as finally adjusted would be used to offset the deficiency in estate_tax in that case based on the above-described adjustments in estate of donn d mcmorris v commissioner supra decedent's amended federal_income_tax return reflected a loss from the redemption of the nw stock rather than the gain previously reported and certain dividend income previously reported was eliminated a refund of dollar_figure of decedent's federal income taxes was approved by respondent due to the large amount of the refund it was subject_to review by the joint_committee on taxation petitioner's refund claim was reported to the joint_committee on date the 30-day period for review passed without objection as of date the closing of the record in this case neither an amended colorado income_tax return nor a protective claim_for_refund had been filed with the colorado department of revenue respondent's amended answer requests an increased deficiency in estate_tax based on a reduction of the amounts claimed as debts of decedent for federal and colorado income taxes discussion sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for claims against the estate as are allowable by the laws of the jurisdiction under which the estate is being administered the amounts that may be deducted as claims against a decedent's_estate are such only as represent personal obligations of the decedent existing at the time of his death whether or not then matured and interest thereon which had accrued at the time of death only claims enforceable against the decedent's_estate may be deducted sec_20_2053-4 estate_tax regs unpaid income taxes whether or not determined as of the date of death are deductible if they are on income properly includable in an income_tax return of the decedent for a period before his or her death see 12_bta_1353 sec_20_2053-6 estate_tax regs deduction for federal_income_tax liability respondent's position is that the estate_tax deduction for petitioner's federal_income_tax liability should be limited to the amount ultimately determined to be due petitioner's position is that the reported income_tax_liability except as modified by respondent's determination in the notice_of_deficiency should be allowed in full unreduced by the refund approved in the decision in this case turns on whether we should consider the postdeath adjustment in petitioner's income_tax_liability due to the change in valuation of the nw stock the supreme court in 279_us_151 stated that the estate so far as may be is settled as of the date of the testator's death this principle is followed in cases involving the valuation of a claim that is valid and fully enforceable on the date of a decedent's death see 108_tc_412 supplemented by 110_tc_12 in cases where the decedent's creditor has only a potential unmatured contingent or contested claim that requires further action before it becomes a fixed obligation of the estate postdeath events warrant consideration id where a claim is disputed contingent or uncertain as of the date of a decedent's death the estate is not entitled to a deduction until the claim is resolved and it is determined what amount if any will be paid id we have held that a claim that is valid and enforceable at the date of a decedent's death must remain enforceable in order for the estate to deduct the claim technical claims that disappear in the light of subsequent circumstances should not be allowed thus postdeath events must be taken into consideration in determining the enforceability of a claim that a creditor fails to make and preserve within the time allowed by local law see 60_tc_465 affd 492_f2d_796 5th cir petitioner argues that the income_tax_liability that was timely paid was a valid and enforceable claim on the date of decedent's death and therefore postdeath events are not to be considered petitioner cites 680_f2d_1248 9th cir for its holding that as a matter of law when claims are for sums certain and are legally enforceable as of the date of death post-death events are not relevant in computing the permissible deduction that case involved lien claims against property owned by the decedent at the time of the decedent's death the water users' association to which the money was owed had no authority to settle its claims for less than the full amount and the executrix had no legal or factual arguments to support a challenge after the estate return was filed the association's bylaws were amended to authorize it to settle outstanding claims the court_of_appeals for the ninth circuit declined to follow cases like estate of hagmann v commissioner supra and applied the ithaca trust principle enunciated supra p the court_of_appeals made it clear that the date of death was the critical reference point in testing whether a claim was enforceable petitioner also cites 88_tc_769 revd 856_f2d_1158 8th cir which involved a deduction for income_tax where a refund had occurred due to a change in legislation years after the decedent's death the decedent's reported income_tax_liability previously had been increased in accordance with a supreme court opinion decided years after the decedent's death and an increased estate_tax deduction for that liability had been allowed the parties did not contest these adjustments the legislation negated the effect of the supreme court decision this court reasoned that the legislative change was not foreseeable and that the claim for income_tax had been paid in accordance with the law in effect as of the date of death we held that the estate was entitled to deduct as a claim against the estate the income_tax paid unreduced by the refund the court_of_appeals for the bighth circuit reversed holding that the effect of the legislation was retroactive and that no deduction was allowable for the refunded tax this case is unlike estate of sachs v commissioner supra which dealt with a change in income_tax resulting from retroactive legislation not with the adjustment otherwise resulting from the examination of the income_tax and estate_tax returns also the holding in propstra v united_states supra cited by petitioner applies where claims are for sums certain as of the date of death the amount of tax reported on a federal_income_tax return may be challenged by the commissioner until the applicable_period of limitations has expired see sec_6501 similarly the taxpayer may request a refund and if denied pursue judicial remedies see sec_6511 sec_6512 sec_6532 sec_7422 the amount of tax reported if contested remains contingent until a -- - decision is reached see broadhead trust v commissioner tcmemo_1972_196 in the instant case petitioner filed an amended federal_income_tax return requesting a refund the request stemmed from the agreement of the parties as to the increased value of the nw stock included in mr mcmorris' estate which value became the basis of the nw stock redeemed from decedent because the amount of income_tax was challenged in that fashion it is appropriate that we consider postdeath events when determining the deduction_for_estate_tax purposes respondent has approved petitioner's refund request that portion of the federal_income_tax liability that is to be refunded is no longer a valid and enforceable claim against the estate accordingly we hold that the amount of the deduction for petitioner's federal_income_tax liability is reduced by the amount of the refund cf 37_tc_394 affd 320_f2d_638 9th cir deduction for transferee_liability reduced by amount recovered from transferor husband's estate upon receipt of refund sec_20_2053-6 estate_tax regs deduction for colorado income_tax_liability an individual's liability for colorado income_tax is based on federal taxable_income with certain adjustments see colo rev stat sec see id sec a colorado taxpayer required to report changes in federal taxable_income due to final_determination by the commissioner or to taxpayer's filing amended federal return respondent's position is that the deduction for the colorado income_tax_liability should be limited to the amount of the state tax on income properly includable in decedent's colorado return which would reflect the adjustment in decedent's income for federal_income_tax purposes petitioner's position is that the entire amount of the colorado income_tax_liability as paid should be allowed as a deduction because the liability was valid and enforceable as of the date of decedent's death thereby precluding consideration of postdeath events in the alternative petitioner argues that even if postdeath events are considered respondent has not established that a refund of colorado tax would be granted the same analysis and result apply to the colorado income_tax claim as apply to the federal tax_liability colorado statutes provide for assessment of deficiencies and for claims for refunds where either the federal or colorado income_tax return is challenged the colorado income_tax may be subject_to change see colo rev stat sec postdeath events are thus relevant to determining whether the claim is enforceable under the applicable_period of limitations a refund of colorado income_tax is available or would have been available to petitioner after the correct federal tax_liability was determined as of date the closing of the record in this case petitioner had not filed a protective claim with the state of colorado or an amended colorado income_tax return section a of the colorado revised statutes provides that in the case of income_tax the taxpayer must file any claim_for_refund_or_credit for any year not later than one year after the expiration of the time provided for filing a claim_for_refund of federal_income_tax including any extensions of the period by agreement between the taxpayer and the federal taxing authorities but nothing in this subsection shall be construed to shorten the period for filing claims provided by section f xk k section f of the colorado revised statutes provides notwithstanding any provision of law the statute_of_limitations relating to claims for refund_or_credit for any year shall not expire prior to the expiration of the time within which a deficiency for such year could be assessed generally a deficiency in colorado income_tax can be assessed until year after the date of expiration of the period for assessing deficiencies in federal_income_tax including any extensions of the period by agreement between the taxpayer and the internal_revenue_service see colo rev stat sec the claim_for_refund of federal_income_tax must be filed within years from the time the return was filed or years from the time the tax was paid whichever is later see sec_6511 the expiration of the period for assessing deficiencies in federal_income_tax generally occur sec_3 years after the return was filed see sec_6501 petitioner filed decedent's original federal_income_tax return and her colorado return on or before date the taxes were paid with the returns although the parties' arguments focus on the period of assessing a deficiency the record contains no evidence of agreements or other actions that would have extended the period of assessment the period for filing a refund claim for federal_income_tax and that for assessing a deficiency in federal_income_tax both expire years after the date decedent's federal_income_tax return was filed thus the period in which a claim_for_refund of decedent's colorado income taxes could have been filed ran at least until date year later so far as the record reflects only petitioner's failure_to_file a claim_for_refund of colorado taxes prevented or prevents receipt of the refund moreover it is not clear that the refund of colorado taxes will never be paid or credited to petitioner petitioner filed the amended federal_income_tax return on date once the parties in estate of donn d mcmorris v commissioner docket no had reached the basis of settlement at that time the period in which to file a claim_for_refund of colorado income taxes was still open we recognize that in spite of the settlement agreement respondent did not approve petitioner's refund request until late in however nothing in the colorado tax statutes prevented petitioner from filing a claim_for_refund of colorado income taxes in advance of that approval indeed had petitioner filed such a refund claim petitioner would have preserved the right to sue for a refund pursuant to section a of the colorado revised statutes which provides no suit_for_refund may be commenced before the expiration of six months after the date of filing the claim_for_refund required under this section unless the executive director of the department of revenue renders a decision thereon within that time nor after the expiration of two years after the date of mailing of a notice of disallowance of the part of the claim to which the suit relates thus under the colorado statutes of limitations petitioner could have filed a timely claim_for_refund of that portion of colorado income_tax related to the reduction in federal taxable_income the calculation of colorado income_tax is dependent upon the amount of federal taxable_income and decedent's colorado income_tax would be reduced proportionately petitioner's unexplained failure to seek a refund of colorado income_tax does not prevent the correct determination of the amount of the claim we hold that the deduction for decedent's colorado income_tax -- - liability should be reduced to reflect the amount of colorado income_tax calculated using the decreased federal taxable_income to reflect petitioner's concessions the above holdings and additional administrative expenses decision will be entered under rule
